 1

 2

 3

 4

 5

 6                     UNITED STATES DISTRICT COURT
 7                   CENTRAL DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,            Case No. CV 16-8064 DSF (AGRx)
 9   for the use and benefit of NASATKA
     BARRIER, INCORPORATED                FINDINGS OF FACT AND
10   d/b/a NASATKA SECURITY,              CONCLUSIONS OF LAW AS TO
                                          DEFENDANTS’
11                 Plaintiff,             COUNTERCLAIM, THIRD-PARTY
                                          COUNTERCLAIM, AND
12         v.                             AFFIRMATIVE DEFENSES
13   INTERNATIONAL FIDELITY
     INSURANCE COMPANY, et al.,
14
                   Defendants.
15

16
     and RELATED CLAIMS.
17

18

19        This action involves a dispute between Plaintiff United States of
20   America, for the use and benefit of Nasatka Barrier, Inc., d/b/a Nasatka
21   Security (Nasatka), and Third-Party Defendant North American
22   Specialty Insurance Company (NAS) on one hand, and Defendants and
23   Cross-claimants International Fidelity Insurance Company, Insight
24   Environmental Engineering & Construction, Inc. (IFIC), Cesight Joint
25   Venture, and Everest Re-Insurance Company (Defendants) on the other
26   hand. The dispute arises from work performed by Nasatka for U.S.
27   Army Corps of Engineers (USACE) contract Number: W912DW-13-C-
28
 1   0024, Project Name: FY2012 Access Control Point (ACP) Infrastructure
 2   Phase I, PN 66206, a federal construction project at Joint Base Lewis-
 3   McChord, WA (the Project).1 Nasatka filed suit for breach of contract,
 4   recovery under the Miller Act, and quantum meruit on February 19,
 5   2016. Dkt 1. (Compl.) Defendants asserted a counterclaim against
 6   Nasatka for breach of contract, a third-party claim regarding Nasatka’s
 7   performance bond, and affirmative defenses relating to offset. Dkts. 34,
 8   36 (Answers). This action was tried before the Court from October 16,
 9   2018 to October 18, 2018.
10         Having heard and reviewed the evidence and having considered
11   the parties’ post-trial briefs, the Court makes the following findings of
12   fact and conclusions of law.2
13                              FINDINGS OF FACT
14         1.    Nasatka entered into a subcontract with InSight to provide
15   labor and materials to complete Active (wedge) and Passive (cable)
16   Vehicle barriers with full controls and automation and Chain Link
17   fencing (the Nasatka Contract) on the Project for the total amount of
18   $1,121,539.30. Tr. Ex. 39 (Nasatka Contract).
19         2.    IFIC and Everest, together with CeSight, as principal,
20   furnished a Payment Bond according to 40 U.S.C. § 3131, to ensure
21   prompt payment to subcontractors and suppliers furnishing labor,
22

23
     1 This fact was stipulated to by the parties. Dkt. 117-1 at 3.
24   2 Any finding of fact deemed to be a conclusion of law is incorporated into the

25   conclusions of law. Any conclusion of law deemed to be a finding of fact is
     incorporated into the findings of fact. To the extent that findings of fact or
26   conclusions of law in the concurrently filed Findings of Fact and Conclusions
     of Law as to Plaintiff’s Claims are relevant, they are incorporated into these
27   Findings. Where the Court declined to adopt a fact submitted by a party, the
     Court found the fact was either unsupported, unnecessary, or irrelevant to its
28   determination.


                                            -2-
 1   materials, or both in the prosecution of the work on the Project.3 Tr. Ex.
 2   141 (Payment Bond).
 3         3.    NAS furnished a Performance Bond to Nasatka for the
 4   Project.4
 5         4.    Section 23.4 of the Nasatka Contract specifically provides for
 6   the offset of claims in the event Nasatka owes Insight any amount
 7   relating to Nasatka’s work on the Project. Tr. Ex. 39, Bates NASATKA
 8   0004047 (Nasatka Contract).
 9         5.    Section 23.8 of the Nasatka Contract provides: “[S]hould any
10   legal court action be required to enforce any part of this Subcontract
11   and/or the Subcontract Documents, or to recover damages for breach
12   thereof, the prevailing party shall be entitled to recover as
13   reimbursement the attorneys’ fees and costs of litigation actually
14   incurred in said legal court action.”). Id. at Bates NASATKA 0004048.
15         6.    Defendants did not introduce evidence of damages at trial.
16   See Dkt. 142 (Second Amended Exhibit List identifying exhibits
17   admitted into evidence); Dkt. 158 (Partial Judgment Order); Dkt. 171
18   (Order Denying Defendants’ Motion for Reconsideration).
19                            CONCLUSIONS OF LAW
20         A.    Breach of Contract Counterclaim
21         7.    In order to prevail on a breach of contract claim, the plaintiff
22   must prove: “(1) the existence of the contract, (2) plaintiff’s performance
23   or excuse for nonperformance, (3) defendant’s breach, and (4) the
24   resulting damages to the plaintiff.” Oasis West Realty, LLC v.
25   Goldman, 51 Cal. 4th 811, 821 (2011). Insight and Cesight therefore
26   had the burden to prove damages to support their breach of contract
27   3 This fact was stipulated to by the parties. Dkt. 117-1 at 4.
     4 This fact was stipulated to by the parties. Dkt. 117-1 at 4.
28


                                            -3-
 1   counterclaim.
 2         8.    Cesight and Insight have not proven damages. See Ingenco
 3   Holdings, LLC, v. Ace Am. Ins. Co., 921 F.3d 803, 821-22 (9th Cir. 2019)
 4   (upholding district court’s sanction precluding plaintiff from introducing
 5   evidence of damages).
 6         9.    This is fatal to the counterclaim. See St. Paul Fire & Marine
 7   Ins. Co. v. Am. Dynasty Surplus Lines Ins. Co., 101 Cal. App. 4th 1038,
 8   1060 (2002) (“An essential element of a claim for breach of contract are
 9   damages resulting from the breach.”) (emphasis omitted).
10         10.   The Court finds in favor of Nasatka and against Cesight and
11   Insight on the breach of contract counterclaim.
12         B.    Insight’s Third-Party Claim for Recovery on Nasatka’s
13               Performance Bond
14         11.   As surety, NAS is required to indemnify Insight for liability
15   in the event Nasatka breached the Nasatka Contract. See Mai Steel
16   Serv., Inc. v. Blake Const. Co., 981 F.2d 414, 421 (9th Cir. 1992).
17         12.   Insight failed to prove any damages giving rise to liability.
18   Because there are no damages for Insight to recover, Insight’s claim for
19   recovery on Nasatka’s performance bond necessarily fails.
20         13.   The Court finds in favor of Nasatka and NAS and against
21   InSight on InSight’s third-party claim for recovery on Nasatka’s
22   performance bond.
23         C.    Affirmative Defenses Concerning Offset
24         14.   An affirmative defense is an “assertion of facts and
25   arguments that, if true, will defeat the plaintiff’s [ ] claim, even if all the
26   allegations in the complaint are true.” Black’s Law Dictionary (11th ed.
27   2019). “The defendant bears the burden of proving an affirmative
28   defense.” Id.

                                           -4-
 1         15.   Defendants bear the burden of proof of proving damages on
 2   their affirmative defenses for offset.
 3         16.   Defendants failed to introduce any evidence of damages at
 4   trial to support a finding of offset.
 5         17.   The Court finds in favor of Nasatka and against Defendants
 6   on Defendants’ affirmative defenses concerning offset. See Dkts. 34
 7   (Eighteenth Affirmative Defense), 36 (Second Affirmative Defense).
 8                                 CONCLUSION
 9         18.   Judgment shall be entered in favor of Nasatka and against
10   Defendants on Defendants’ counterclaim and Insight’s third-party claim.
11         IT IS SO ORDERED.
12   DATED: September 4, 2019
13                                       Honorable Dale S. Fischer
                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             -5-
